Exhibit 10.1 Amended and Restated Employment Agreement This Amended and Restated Employment Agreement ("Agreement") is dated as of September 14, 2011, by and between Louis E. Ryan ("Employee") and EdgeWave, Inc., a Delaware corporation ("Employer" and/or "Company"), located at 15333 Avenue of Science, San Diego, CA 92128. W I T N E S S E T H : WHEREAS, Employee and Employer entered into that certain Employment Agreement dated January 15, 2009 as amended by that certain Amendment to Employment Agreement dated January 18, 2010 (collectively the "Original Employment Agreement"); WHEREAS, Employee and Employer desire by this Agreement to amend and restate the Original Employment Agreement as set forth herein, effective July 1, 2011 ("Effective Date"); NOW, THEREFORE, in consideration of the premises and the agreements, provisions and covenants herein contained, Employee and Employer agree as follows: 1) Services; Title.Employee shall be employed as Chief Executive Officer and shall fully and faithfully perform such services as Employer shall reasonably request to be performed (the "Services"). The position shall report directly to the Board of Directors of Employer. 2) Compensation and Benefits.Subject to all the other terms of this Agreement, in connection with Employee's performance of the Services, Employer shall: a) Commencing on the Effective Date, pay Employee's salary by check or direct deposit twice per month in equal installments in accordance with Employer's regular salary payment schedule, which shall be paid at the rate of $14,583.33 semi-monthly (which equates to an annualized amount of $350,000) before deductions made at Employee's request, if any, and for deductions required by federal, state and local law. b) Grant Employee a one-time grant of 200,000 restricted shares ("Restricted Shares") of the Company's Common Stock out of the Company's 2010 Employee, Director and Consultant Equity Incentive Plan (the "2010 Plan") on the date this Agreement is signed by Employee and Employer and approved by a majority of the disinterested Board of Directors of the Company or the Compensation Committee. All such Restricted Shares shall be granted pursuant to the terms and conditions of the 2010 Plan and Employer's form Restricted Stock Grant Agreement at a per share purchase price of $0.01 and with no Company Lapsing Forfeiture Right (as such term is defined in the 2010 Plan i.e. fully vested) once granted. c) Subject to the approval by a majority of the disinterested Board of Director of the Company or the Compensation Committee, periodically and on a case-by-case basis, Employer may pay Employee discretionary cash bonuses, Restricted Shares and/or stock options in such amounts and subject to such vesting schedule as determined by a majority of the disinterested Board of Director of the Company or the Compensation Committee in its sole and absolute discretion. d) Reimburse Employee for housing and automobile related expenses pursuant to Employer's accountable plan in an amount not to exceed five thousand dollars ($5,000) per month. e) Grant Employee the option to participate in the benefit plans offered by Employer to all of its employees from time to time, including without limitation, insurance plans, 401(k) and other savings plans, short and long term disability insurance, Section 125 (cafeteria) and similar pre-tax expense plans, holidays, PTO- Personal Time Off, etc., which may be amended from time to time in Employer's discretion. f) Participate in health insurance for Employee and Employee's dependents, and such other benefits as Employer shall determine to provide to all of its employees from time to time. g) Reimburse Employee for all reasonable travel, meals, lodging, communications, entertainment and other business expenses incurred by Employee in connection with Employee's employment. h) Grant Employee four (4) weeks vacation with pay for each twelve-month period, to be taken at times agreed with Employer.Unused vacation shall accrue according to the Employer's accrued vacation policy, as may be amended from time to time. 3) Term and Termination. a) Term and Termination. The term of this Agreement shall be for a period of twenty-four (24) months (the "Initial Term"). Unless the parties enter into a new contract before the expiration of the Initial Term the Employee's employment shall continue on an "at-will" basis. b) Termination Without Cause. I) In the event that Employee shall be terminated by Employer without "Cause", shall resign for "Good Reason" or shall be terminated in connection with a Change of Control, Employee shall receive from Employer following the date of such termination, with appropriate deductions and withholdings, (i) the compensation required by Paragraph 2(a) of this Agreement for the remaining term of the Initial Term, but no less than for a period of twelve (12) months from the date of termination (the "Twelve Months Severance Period") payable semi-monthly in accordance with Employer's regular payroll practices, (ii) COBRA premium until the earlier of the expiration of the Twelve Months Severance Period or until Employee finds another job that provides at least substantially similar health insurance, and (iii)the acceleration by twelve (12) months of Employee's unvested stock options; (subsection (i),(ii), and (iii) of this Paragraph 3(b)(I) shall be referred to collectively herein as the "Twelve Months Severance"), plus all accrued but unpaid salary and vacation time and any applicable bonus (if any) which has been earned but not yet paid to the date of termination. The first installment will be paid on the first regular semi monthly payroll date following the 30th day after the termination date provided that the Severance Agreement and General Release of All Claims agreement in the form attached as Exhibit B (the "Severance Agreement") as well as the termination certificate described in Section 4 and attached as Exhibit A (the "Termination Certificate") has been signed by Employee and delivered to Employer within 22 days and not revoked within the 7 day revocation period. II)In the event that Employee shall be terminated by Employer for failing to achieve performance targets set by Employer, then Employee shall receive from Employer following the date of such termination, with appropriate deductions and withholdings, (i) the compensation required by Paragraph 2(a) of this Agreement for a period of six (6) months from the date of termination (the "Six Months Severance Period") payable semi-monthly in accordance with Employer's regular payroll practices, (ii) COBRA premium until the earlier of the expiration of the Six Months Severance Period or until Employee finds another job that provides at least substantially similar health insurance, and (iii)the acceleration by six (6) months of Employee's unvested stock options granted under Paragraph 2(c) of this Agreement (subsection (i),(ii) and (iii) of this Paragraph 3(b)(II) shall be referred to collectively herein as the "Six Months Severance" and both the Six Months Severance as well as the Twelve Months Severance are also referred to herein as the "Severance"), plus all accrued but unpaid salary and vacation time and any applicable bonus (if any) which has been earned but not yet paid to the date of termination.The first installment will be paid on the first regular semi monthly payroll date following the 30th day after the termination date provided that the Severance Agreement as well as the Termination Certificate has been signed by Employee and delivered to Employer within 22 days and not revoked within the 7 day revocation period. 2 III) Employee's eligibility for Severance is conditioned on Employee and Employer having first signed the Severance Agreement and Termination Certificate. Employee acknowledges that any Severance, if due, will either be in the amount of the Twelve Months Severance or the Six Months Severance but never combined. Notwithstanding anything herein to the contrary, if at the time of Employee's termination of employment with Employer, Employee is a "specified employee" as defined in Code Section 409A and the deferral of the commencement of any payments or benefits otherwise payable hereunder as a result of such termination of employment is necessary in order to prevent any accelerated or additional tax under Code Section 409A, then Employer will, if requested by Employee in writing at the time of Employee's termination, defer the commencement of the payment of any such payments or benefits hereunder (without any reduction in such payments or benefits ultimately paid or provided to Employee except as set forth herein) until the date that is either twelve (12) months, six (6) months, or whichever other period is applicable, following Employee's termination of employment with Employer (or the earliest date as is permitted under Code Section 409A) (the "Delay Period").Upon the expiration of the Delay Period, all payments and benefits delayed pursuant to this Section 3b (whether they would have otherwise been payable in a single lump sum or in installments in the absence of such delay) shall be paid to Employee in a lump sum on the first business day after the end of the Delay Period, and any remaining payments and benefits due under this Agreement shall be paid or provided in accordance with the normal payment dates specified for them herein. c) Termination For Cause. Upon termination of Employee's employment with Employer for "Cause", Employer shall be under no further obligation to Employee for salary or other compensation, except to pay all accrued but unpaid salary and accrued vacation time up to the date of termination.For purposes of this Agreement, "Cause" shall mean that Employee: has (i) been negligent in the discharge of his duties to Employer or has failed to substantially perform his reasonable assigned duties (other than any such failure resulting from incapacity due to physical or mental illness or any failure after the Employee properly gives notice of resignation for Good Reason (as defined below)), which failure is not cured (if curable) within 30 days after a written demand is received by the Employee from Employer which identifies the manner in which Employer believes the Employee has been negligent or has not substantially performed Employee's duties; (ii) has acted in a manner constituting gross negligence or willful misconduct; (iii) has been dishonest or committed or engaged in an act of theft, embezzlement or fraud, a material breach of confidentiality, an unauthorized disclosure or use of inside information, customer lists, trade secrets or other confidential information; (iv) has breached a fiduciary duty; (v) has been convicted of, or plead guilty or nolo contendere to a felony or a misdemeanor (other than minor traffic violations or similar offenses) injurious to the reputation, business or assets of Employer; (vi) has materially breached any of the material provisions of this Agreement; (vii) has engaged in unfair competition with, or otherwise acted intentionally in a manner injurious to the reputation, business or assets of, Employer or an affiliate; (viii) has materially violated Employer's policies and procedures, and specifically a violation of Employer's sexual harassment and/or anti-discrimination policies, or a violation of Employer's trade secrets policies, or used or disclosed Employer's trade secrets for personal gain; (ix) or has improperly induced a vendor or customer to break or terminate any contract with Employer or an affiliate or induced a principal for whom Employer or an affiliate acts as agent to terminate such agency relationship. 3 d) Change of Control. "Change of Control", for purposes of this Agreement, means a change in the ownership or control of the Company affected through any one of the following transactions: (i) a merger or consolidation approved by the Company's stockholders in which securities possessing more than eighty percent (80%) of the Company's outstanding securities are transferred to a person or persons different from the persons holding those securities immediately prior to such transaction; (ii) any sale, transfer or other disposition of all or substantially all of the Company's assets in a complete liquidation or dissolution of the Company; or (iii) the acquisition, directly or indirectly, by any person or related group of persons (other than the Company or a person that directly or indirectly controls, is controlled by or is under common control with, the Company) of beneficial ownership (within the meaning of Rule 13d-3 of the Securities and Exchange Act of 1934, as amended) of securities possessing more than eighty percent (80%) of the total combined voting power of the Company's outstanding securities pursuant to a tender or exchange offer made directly to the Company's stockholders. e) "Good Reason" means the occurrence, without the Employee's written consent, of any of the events or circumstances set forth in clauses (i) and (ii) below: (i) a material and continuing diminution of the Employee's position, duties, authority or responsibilities in the operation and management of the Company as compared to such position, duties, authority or responsibilities on the Effective Date; (ii) a material reduction in the compensation set forth in Paragraph 2(a) of this Agreement; f) Conditions to Effectiveness.This Agreement shall become effective upon; (i) Employer and Employee shall have duly executed this Agreement and delivered this Agreement to Employer, and (ii) the consent by a majority of Employer's disinterested Board of Directors' or Compensation Committee of the terms of this Agreement. 4. Termination Certificate.Upon the termination of Employee's engagement under this Agreement, for any reason whatsoever, Employee agrees to sign, date and deliver to Employer the Termination Certificate in the form of Exhibit A, and to deliver and take all other action necessary to transfer promptly to Employer all records, materials, equipment, drawings, documents and data of any nature pertaining to any invention, trade secret or confidential information of Employer or to Employee's engagement, and Employee will not take with Employee any documents containing or pertaining to any confidential information, knowledge or data of Employer that Employee may produce or obtain during the course of Employee's engagement under this Agreement. This Paragraph 4 shall survive indefinitely any termination of this Agreement or Employee's employment. 5. Nondisclosure.Employee agrees to keep confidential and not to disclose or make any use of (except for the benefit of Employer), at any time, either during or after Employee's engagement under this Agreement, any trade secrets, confidential information, knowledge, data or other information of Employer relating to products, processes, know-how, designs, formulas, test data, customer lists, business plans, marketing plans and strategies, pricing strategies or other subject matters pertaining to any business or future business of Employer or any of its clients, customers, Employees, licensees or affiliates, which Employee may produce, obtain or otherwise acquire or become aware of during the course of Employee's engagement under this Agreement. Employee further agrees not to deliver, reproduce or in any way allow any such trade secrets, confidential information, knowledge, data or other information, or any documentation relating thereto, to be delivered or used by any third party without specific direction or consent of a duly authorized officer of Employer. This Paragraph 5 shall survive indefinitely any termination of this Agreement or Employee's employment. 4 6. Work for Hire; Ownership of Intellectual Property. Employee understands and agrees that all of Employee's work and the results there arising out of or in connection with the work performed for Employer, whether made solely by Employee or jointly with others, during the period of Employee's employment by Employer, that relate in any manner to the actual or anticipated business, work, activities, research or development of Employer or its affiliates, or that result from or are suggested by any task assigned to Employee or any activity performed by Employee on behalf of Employer, shall be the sole property of the Employer, and, to the extent necessary to ensure that all such property shall belong solely to the Employer, Employee by Employee's execution of this Agreement transfers to the Employer any and all right and interest Employee may possess in such intellectual property and other assets created in connection with Employee's employment by Employer, and that may be acquired by Employee during the term of this Agreement from any source that relates, directly or indirectly, to Employer's business and future business.Employee also agrees to take any and all actions requested by Employer to preserve Employer's rights with respect to any of the foregoing. This Paragraph 6 shall survive indefinitely any termination of this Agreement or Employee's employment. 7. No Partnership; Not Assignable by Employee. This Agreement is between Employee and Employer, as at-will employer, and shall not form or be deemed to form a partnership or joint venture. Employer's rights, benefits, duties and obligations under this Agreement shall inure to its successors and assigns. Employee's rights, obligations and duties under this Agreement are personal to Employee and may not be assigned. 8. Trade Secrets of Others: Employee represents that Employee's performance of all the terms of this Agreement and as the Employer's Employee does not, and will not breach any agreement to keep in confidence any proprietary information, knowledge or data acquired by Employee in confidence or in trust before Employee's engagement under this Agreement, and Employee will not disclose to Employer or induce Employer to use any confidential or proprietary information or material belonging to any other person or entity. Employee agrees not to enter into any agreement, either written or oral, in conflict with this Paragraph 8. 9. Employee's Representations and Warranties. Employee represents, promises, understands and agrees that: (i) Employee is free to enter into this Agreement; (ii) Employee is not obligated or a party to any engagement, commitment or agreement with any person or entity that will, does, or could conflict with or interfere with Employee's full and faithful performance of this Agreement,nor does Employee have any commitment, engagement or agreement of any kind requiring Employee to render services or preventing or restricting Employee from rendering services or respecting the disposition of any rights or assets that Employee has or may hereafter acquire or create in connection with his/her employment with Employer; (iii) Employee shall not use any material or content of any kind in connection with Employer's products, software or website that is copyrighted or owned or licensed by a party other than Employer or that would or could infringe the rights of any other party; (iv) Employee shall not use in the course of Employee's performance under this Agreement, and shall not disclose to Employer, any confidential information belonging, in part or in whole, to any third party; (vi) EMPLOYEE UNDERSTANDS ALL OF THE TERMS OF THISAGREEMENT, AND HAS REVIEWED THIS AGREEMENT IN DETAIL BEFORE AGREEING TO EACH AND ALL OF THE PROVISIONS; was allowed adequate opportunity to seek legal counsel before signing this Agreement; and (vii) no statement, representation, promise, or inducement has been made to Employee, in connection with the terms of this Agreement, except as expressly set forth in this Agreement. 5 Governing Law; Arbitration.This Agreement shall be subject to and construed in accordance with the laws of the State of California, and without giving effect to conflicts of laws principles. In the event of any dispute in connection with the Services, Employee's employment or termination thereof, relationship with the Employer, or this Agreement (or any other agreement) that cannot be resolved privately between the parties, resolution shall be through binding arbitration conducted in the County of San Diego, California.Any arbitration shall be conducted in accordance with the provisions of the California Code of Civil Procedure, Part 3, Title 9 (commencing with Section 1280). Employer will pay the cost of arbitration.The arbitration process shall be in compliance with any laws or rules then in effect for employment arbitration agreements at the time of a demand for arbitration. The parties may obtain discovery in aid of the arbitration in accordance with California Code of Civil Procedure Section 1283.05. Nothing contained in this paragraph 10 shall limit either party's right to seek temporary restraining orders or injunctive or other equitable relief in the Superior Court of California in connection with this Agreement.EMPLOYEE UNDERSTANDS THAT BY AGREEING TO ARBITRATION IN THE EVENT OF A DISPUTE BETWEEN EMPLOYER AND EMPLOYEE, EMPLOYEE AND EMPLOYER BOTHEXPRESSLY WAIVE THEIR RIGHT TO REQUEST A TRIAL BY JURY IN A COURT OF LAW. This Paragraph 10 shall survive indefinitely any termination of this Agreement or Employee's employment. Entire Agreement; Modification; Waiver; Construction Generally. This Agreement constitutes the entire agreement between Employer and Employee relating to Employee's employment with Employer, and supersedes all previous agreements, whether oral or written. No provision of this Agreement shall be construed strictly against any party, including, without limitation, the drafter. Neither this Agreement nor any provision may be amended, waived or modified in any way other than by a writing executed by the party against whom such amendment, waiver or modification would be enforced. No failure to exercise, and no delay in exercising with respect to any right shall operate as a waiver. A waiver by any party of a breach of any provision shall not be deemed a waiver of any later breach.The exercise of any right or remedy by either party (or by its successor), whether pursuant to this Agreement, to any other agreement, or to law, shall not preclude or waive its right to exercise any or all other rights and remedies. The headings or titles of the several paragraphs of this Agreement are inserted solely for convenience and shall not be used in the construction of any provision of this Agreement. Words in the singular shall include the plural, and vice versa. All references to the masculine or feminine shall mean all genders. Assignment. Employee acknowledges and agrees that this Agreement, and Employee's rights and obligations hereunder, may be assigned by Employer to any affiliate, subsidiary or parent company of Employer. [The remainder of the page is left intentionally blank.The Signature page follows] 6 EMPLOYER: EdgeWave, Inc., a Delaware corporation By: /s/ Humphrey P. Polanen Print Name:Humphrey P. Polanen Its: (title)Director Date:September 14, 2011 EMPLOYEE: By: /s/ Louis E. Ryan Print Name:Louis E. Ryan Date:September 14, 2011 7 EXHIBIT A TERMINATION CERTIFICATE This is to certify that undersigned does not have in the undersigned's possession, nor has undersigned failed to return, any customer information, records, files, programs, documents, data, specifications, drawings, blueprints, reproductions, sketches, notes, reports, proposals, or copies of them, or other documents or materials, equipment, or other property or asset belonging to EdgeWave, Inc., ("Employer"), its successors and assigns. Undersigned further certifies that undersigned has fully complied with, and will continue to comply with, all the terms of the Amended and Restated Employment Agreement dated as of September, 2011 between Employer and the undersigned (the "Agreement"). Undersigned further agrees that, in compliance with the Agreement, undersigned will preserve as confidential any and all trade secrets, confidential information, knowledge, data or other information of Employer relating to products, processes, know-how, designs, formulas, test data, customer lists, business plans, marketing plans and strategies, pricing strategies or other subject matters pertaining to any business of Employer or any of its clients, customers, Employees, licensees or affiliates, that Employee produced, obtained or otherwise acquired or became aware of during the course of Employee's engagement under the Agreement. EMPLOYEE: Louis E. Ryan Date: 8 EXHIBIT B SEVERANCE AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS This Severance Agreement and General Release of All Claims ("Agreement") is entered into between Louis E. Ryan ("Employee") and EdgeWave, Inc., and all related holding, parent or subsidiary entities and their affiliates, directors, officers, representatives, agents, principals, partners and employees, stockholders, predecessors and successors and/or assigns, insurers, and attorneys (all collectively referred to as "Employer").(Employee and Employer are hereinafter collectively referred to as "the Parties"). 1.Termination of Employment.Employee's employment with Employer is terminated effective ("the termination date"). 2.Severance.In consideration of and in return for the promises contained in this Agreement, and as full and final compensation to Employee for all services as an employee: [OPTION 1: IN THE EVENT THAT EMPLOYEE IS TERMINATED BY EMPLOYER WITHOUT "CAUSE", RESIGNS FOR "GOOD REASON" OR TERMINATED IN CONNECTION WITH OR FOLLOWING A CHANGE OF CONTROL, THEN THE FOLLOWING PARAGRAPH 2(a) SHALL APPLY] a. Employee shall receive from Employer following the termination date, with appropriate deductions and withholdings, (i) the compensation required by Paragraph 2(a) of the Amended and Restated Employment Agreement dated September , 2011 (the "Employment Agreement") for the remaining term of the Initial Term, but no less than for a period of twelve (12) months from the termination date (the "Severance Period") payable semi-monthly in accordance with Employer's regular payroll practices, (ii) the COBRA premium, if any, set forth in Paragraph 2(b) of this Agreement, and (iii) the acceleration by twelve (12) months of Employee's unvested stock options granted under Paragraph 2(c) of the Employment Agreement(subsection (i),(ii), and (iii) of this Paragraph shall be referred to collectively herein as the "Severance"), in addition to all accrued and unused wages and vacation pay and any applicable bonus (if any) which has been earned but not yet paid through the termination date. The first installment will be paid on the first regular semi monthly payroll date following the 30th day after the termination date provided that this Agreement as well as the termination certificate in the form attached as Exhibit A to the Employment Agreement has been signed by Employee and delivered to Employer within 22 days and not revoked within the 7 day revocation period. Notwithstanding anything herein to the contrary, if at the time of Employee's termination of employment with Employer, Employee is a "specified employee" as defined in Code Section 409A and the deferral of the commencement of any payments or benefits otherwise payable hereunder as a result of such termination of employment is necessary in order to prevent any accelerated or additional tax under Code Section 409A, then Employer will, if requested by Employee in writing at the time of Employee's termination, defer the commencement of the payment of any such payments or benefits hereunder (without any reduction in such payments or benefits ultimately paid or provided to Employee except as set forth herein) until the date that is between twenty four (24) to twelve (12) months (whichever is applicable) following Employee's termination of employment with Employer (or the earliest date as is permitted under Code Section 409A) (the "Delay Period").Upon the expiration of the Delay Period, all payments and benefits delayed pursuant to this Section (whether they would have otherwise been payable in a single lump sum or in installments in the absence of such delay) shall be paid to Employee in a lump sum on the first business day after the end of the Delay Period, and any remaining payments and benefits due under this Agreement shall be paid or provided in accordance with the normal payment dates specified for them herein. [OPTION 2: IN THE EVENT THAT EMPLOYEE IS TERMINATED BY EMPLOYER FOR FAILING TO ACHIEVE PERFORMANCE TARGETS SET BY THE BOARD OF DIRECTORS OF EMPLOYER, THEN THE FOLLOWING PARAGRAPH 2(a) SHALL APPLY] a. Employee shall receive from Employer following the termination date, with appropriate deductions and withholdings, (i) the compensation required by Paragraph 2(a) of the Amended and Restated Employment Agreement dated September, 2011 (the "Employment Agreement") for a period of six (6) months from the termination date (the "Severance Period") payable semi-monthly in accordance with Employer's regular payroll practices, (ii) the COBRA premium, if any, set forth in Paragraph 2(b) of this Agreement, and (iii) the acceleration by six (6) months of Employee's unvested stock options granted under Paragraph 2(c) of the Employment Agreement(subsection (i),(ii) and (iii) of this Paragraph shall be referred to collectively herein as the "Severance"), in addition to all accrued and unused wages and vacation pay and any applicable bonus (if any) which has been earned but not yet paid through the termination date. The first installment will be paid on the first regular semi monthly payroll date following the 30th day after the termination date provided that this Agreement as well as the termination certificate in the form attached as Exhibit A to the Employment Agreement has been signed by Employee and delivered to Employer within 22 days and not revoked within the 7 day revocation period.
